COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-062-CV





THE KANSAS CITY SOUTHERN

RAILWAY COMPANY	APPELLANT





V.



PATRICK ROBINSON	APPELLEE



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION AND JUDGMENT
(footnote: 1)


------------

Appellant the Kansas City Southern Railway Company and Appellee Patrick Robinson have filed a joint motion informing us that they have settled the claims asserted by Robinson against the Kansas City Southern Railway Company
.  They request we set aside the trial court’s judgment as to these parties without regard to the merits and remand the case to the trial court for rendition of judgment in accordance with the settlement agreement.  
See
 
Tex. R. App. P. 
42.1(a)(2)(B). 

The motion is 
GRANTED
. The trial court’s judgment in favor of Patrick Robinson and against the Kansas City Southern Railway Company is set aside without regard to the merits and the case is remanded to the trial court for rendition of judgment in accordance with the parties’ settlement agreement.  
See id
.  The Kansas City Southern Railway Company
 and Patrick Robinson shall each pay any costs on appeal incurred by them.



PER CURIAM



PANEL  M:	HOLMAN, DAUPHINOT, and GARDNER, JJ.



DELIVERED: June 30, 2005

FOOTNOTES
1:Tex. R. App. P.
 47.4